J-A28037-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

R.S.L.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

C.N.L.,

                            Appellant                No. 1577 EDA 2016


                 Appeal from the Order Entered April 22, 2016
             in the Court of Common Pleas of Montgomery County
                       Civil Division at No.: 2015-20803




R.S.L.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

C.N.L.,

                            Appellant                No. 1583 EDA 2016


                  Appeal from the Order Entered May 3, 2016
             in the Court of Common Pleas of Montgomery County
                      Civil Division at Nos.: 2015-20803
                              PACSES #686115415


BEFORE: PANELLA, J., SHOGAN, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED JANUARY 05, 2017



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A28037-16



      In these consolidated appeals, C.N.L. (Father) appeals the orders of

the Court of Common Pleas of Montgomery County, entered April 22, 2016,

and May 3, 2016, in custody and support, respectively. We affirm.

      Mother and Father married on November 28, 1998; they have four

children: G.C.L., born in December of 1999; T.A.L., born in August of 2003;

B.X.L., born in February of 2006; and S.P.L., born in July of 2008 (Children).

      Mother filed a complaint in divorce on July 22, 2015, which included a

claim for shared legal custody and primary physical custody of the Children.

Mother filed an emergency petition for special relief on October 2, 2015, in

which she requested exclusive possession of the marital residence. The trial

court granted Mother’s petition in an order entered October 9, 2015.

      In the interim, Father filed a complaint for support, and a support

conference officer held a hearing on that complaint on October 22, 2015.

The conference officer determined that Father’s net earning capacity was

$1,647.81 per month, and that Mother’s was $5,918.81 per month.            The

Officer ordered Mother to pay Father the sum of $1,874.05 per month in

child support and alimony pendente lite (APL) effective October 10, 2015.

Mother filed a timely exception to this determination on November 9, 2015.

      The parties participated in a custody conciliation conference on

November 13, 2015.       Mother sought shared legal custody and primary

physical custody of the Children; Father sought shared legal and physical

custody of the Children. The matter was not resolved at the conference and

was listed for trial. The trial court heard the matter on April 6 and 21, 2016.

                                     -2-
J-A28037-16



        In the custody order entered April 22, 2016, the trial court ordered

that Mother and Father were to share legal custody and that Mother was to

have primary physical custody of the Children. Father was to have partial

physical custody on alternating weekends and at least two evenings each

week.     The order provided further that the parties would share physical

custody equally once Father obtained suitable housing.

        Also on April 22, 2016, in response to Mother’s exceptions to the

Master’s recommendation, and after a two-day trial, the trial court

determined Mother’s net income per month to be $5,919.00, and Father’s to

be $1,648.00. The trial court ordered Mother to pay the sum of $2,093.00

per month to Father, $1,159.00 in child support and $934.00 in APL, until

Father secured appropriate housing.

        Mother filed a motion for reconsideration of the April 22, 2016 support

order on April 27, 2016.      In her motion, Mother asked the trial court to

vacate the child support of $1,159.00 because Father had yet to obtain

suitable housing and the Children were living with her full time.     The trial

court granted Mother’s motion on May 3, 2016, and modified the order to

require Father to pay Mother $567.00 per month until he obtained suitable

housing. The remainder of the April 22, 2016 order remained in full force

and effect.

        Father filed an emergency motion for reconsideration of the trial

court’s May 3, 2016 order on May 5, 2016. The trial court did not rule on

that motion.

                                      -3-
J-A28037-16



       On May 20, 2016, Father filed timely notices of appeal and concise

statements of errors complained of on appeal from the trial court’s custody

order of April 22, 2016, and its support order of May 3, 2016. See Pa.R.A.P.

1925(a)(2)(i).1 This Court consolidated the appeals by order entered June

30, 2016.

       Father raises the following questions on appeal:

       A. Custody

       1. Did the trial court abuse its discretion and/or commit an error
       of law in requiring Father, the party with the substantially lower
       income, to obtain housing with a minimum of three (3)
       bedrooms in order to obtain shared physical custody of the
       Children?

       2. Did the trial court abuse its discretion and/or commit an error
       of law in awarding Mother primary physical custody until Father
       secures housing with a minimum of three (3) bedrooms where
       the evidence showed Father was an active and involved parent,
       was able and willing to care for the Children, where there was no
       evidence that the Children were languishing under Father’s care,
       and without considering the psychological and emotional impact
       on the Children resulting from a change in physical custody?

       3. Did the trial court abuse its discretion and/or commit an error
       of law in awarding Mother primary physical custody based upon
       economic factors and/or in weighing economic factors above
       other factors?

       4. Did the trial court abuse its discretion and/or commit an error
       of law in awarding Mother primary physical custody where the
       evidence showed that the marital home where Mother resides
       with the Children was to be sold in June 2016, and Mother had
       not secured nor made arrangements for new and future housing?

____________________________________________


1
  The trial court entered an opinion on June 23, 2016.          See Pa.R.A.P.
1925(a)(2)(ii).



                                           -4-
J-A28037-16


      5. Did the trial court abuse its discretion and/or commit an error
      of law in concluding that Mother was the parent more likely to
      promote a relationship with the other parent where the evidence
      showed that Mother had filed two unsuccessful PFAs against
      Father, had initiated seven (7) police reports against Father, and
      had attempted to have Father involuntarily committed?

      6. Did the trial court abuse its discretion or commit an error of
      law in refusing to grant Father a right of first refusal where the
      evidence showed Mother worked long overnight shifts as a nurse
      and Father was willing and able to care for the Children?

      7. Does the custody order violate Father’s right of equal
      protection because it treats Father, a divorced or single person,
      different than married persons because it requires Father to
      obtain housing with a minimum of three (3) bedrooms in order
      to share physical custody?

      B. Support

      1. Did the trial court abuse its discretion and/or commit an error
      of law in granting reconsideration and ordering Father, the party
      with the substantially lower income, to pay 34% of his net
      income to Mother for child support?

      2. Did the trial court abuse its discretion and/or commit an error
      of law in failing to deviate or consider a deviation in Father’s
      favor so as to promote the best interests of the Children and
      effectuate the intent of the custody order?

      3. Is the support order punitive and prejudicial to Father and/or
      in violation of Father’s rights [sic] to equal protection?

      4. Did the trial court abuse its discretion and/or commit an error
      of law in granting reconsideration and ordering Father, the party
      with the substantially lower income, to pay child support to
      Mother where Mother never requested she receive child support?

      5. Is the support order contrary to the Pennsylvania Rules of
      Civil Procedure on child support?

(Father’s   Brief,   at   10-11)   (unnecessary   capitalization   and   emphases

omitted).

      Our standard of review in matters regarding support is:


                                       -5-
J-A28037-16


      In reviewing orders granting, denying or modifying support, this
      Court is limited to considering whether, based on clear and
      convincing evidence, the trial court abused its discretion. An
      abuse of discretion requires proof of more than a mere error in
      judgment, but rather evidence that the law was misapplied or
      overridden, or that the judgment was manifestly unreasonable or
      based on bias, ill will, prejudice, or partiality.

Simmons v. Simmons, 723 A.2d 221, 222 (Pa. Super. 1998) (citations

omitted).

      Our standard of review in matters regarding custody is:

      In reviewing a custody order, our scope is of the broadest type
      and our standard is abuse of discretion.          We must accept
      findings of the trial court that are supported by competent
      evidence of record, as our role does not include making
      independent factual determinations. In addition, with regard to
      issues of credibility and weight of the evidence, we must defer to
      the presiding trial judge who viewed and assessed the witnesses
      first-hand. However, we are not bound by the trial court’s
      deductions or inferences from its factual findings. Ultimately,
      the test is whether the trial court’s conclusions are unreasonable
      as shown by the evidence of record.            We may reject the
      conclusions of the trial court only if they involve an error of law,
      or are unreasonable in light of the sustainable findings of the
      trial court.

C.R.F., III v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012) (citation omitted).

      We have examined the opinion entered by the trial court on June 23,

2016, in light of the record in this matter, and are satisfied that it is a

complete and correct analysis of the issues in this case.        Accordingly, we

affirm the orders of the trial court, on the basis of the trial court’s opinion.

      Orders affirmed.




                                       -6-
J-A28037-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/5/2017




                          -7-
Circulated 12/19/2016 12:58 PM